Citation Nr: 0217154	
Decision Date: 11/26/02    Archive Date: 12/04/02

DOCKET NO.  98-10 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia



THE ISSUE

Entitlement to service connection for a claimed low back 
disorder.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran and his wife





ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1940 to 
August 1945 and from June to November 1950.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of the 
RO.  

The veteran testified at a hearing before a Hearing Officer 
at the RO in June 1998.  The veteran then failed to appear 
for another hearing at the RO scheduled in January 2001.  

The Board remanded the case to the RO to obtain additional 
development in March 2001.  

In a rating decision of June 2002, the RO granted service 
connection and assigned a 10 percent rating for tinnitus, 
effective on June 19, 1997.  



FINDINGS OF FACT

1.  All identified relevant evidence and information 
necessary for equitable disposition of the appeal has been 
obtained.  

2.  The veteran is not shown to have had a low back injury 
or disorder in service or for many years after service.  

3.  The veteran is shown to have undergone a decompressive 
L2 to S1 laminectomy because of highly symptomatic lumbar 
spinal stenosis with lumbosacral radiculopathy following a 
an industrial injury in August 1993.  

4.  The currently demonstrated spinal stenosis secondary to 
disc space narrowing and degenerative changes of the lumbar 
spine are not show to be due an injury or any other event in 
the veteran's active service.  



CONCLUSION OF LAW

The veteran is not shown to have a current low back 
disability due to disease or injury that was incurred in or 
aggravated by service, nor may arthritis be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5103, 5103A, 5107, 7104 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.303, 3.307, 3.309 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 (VCAA) was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West Supp. 2002).  

In pertinent part, it includes an enhanced duty on the part 
of VA to notify a claimant of the evidence needed to 
substantiate a claim, 38 U.S.C.A. § 5103, and defines the 
obligation of VA with respect to its duty to assist the 
claimant.  38 U.S.C.A. § 5103A.  VCAA is applicable to all 
claims filed on or after the date of its enactment, or filed 
before the date of enactment and not final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7(a), 114 Stat. 2099 (2000); 38 U.S.C.A. § 5107, 
Historical and Statutory Notes (Effective and Applicability 
Provisions).  

The regulations implementing the VCAA (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002)), are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326).  The VCAA and the 
implementing regulations pertinent to the issue on appeal 
are liberalizing and are therefore applicable to the issue 
on appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

After a careful review of the record, the Board determines 
that VA has satisfied both duties to notify and assist the 
veteran.  

First, the veteran was informed in the rating decisions, the 
Statement of the Case and Supplemental Statements of the 
Case, as well as in specific development letter requests, 
and the Board's March 2001 Remand, of the evidence and 
information necessary to substantiate his claim, what 
evidence VA had or would obtain on his behalf, what evidence 
or information he needed to provide to VA, and of the 
ramifications of the failure to obtain any needed 
information or evidence.  

Specifically, the RO notified the veteran, in June 
2002, that his back claim was pending VA affording him 
a VA examination.  Also, the RO informed him of the new 
VCAA laws and regulations when it reproduced them and 
included them in the July 2002 Supplemental Statement 
of the Case.  

Further, he was advised that it remained his 
responsibility to ensure VA received relevant records.  

The veteran did not submit such evidence, but instead 
specifically replied, in July 2002, that he had no further 
evidence to submit, and asked that his case be returned to 
the Board.  

Thus, the Board concludes that this action satisfies VA's 
duty to notify the veteran in his claim of service 
connection for a low back disorder.  

Additionally, despite the information provided to the 
veteran as outlined hereinabove, the veteran has not 
indicated that any additional information or evidence 
exists, which is pertinent to this claim, but has not yet 
been obtained.  

Because no additional evidence has been identified by the 
veteran as being available but absent from the record, the 
Board finds that any failure on the part of VA to further 
notify the veteran what evidence would be secured by VA and 
what evidence would be secured by the veteran is harmless.  
Cf. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Second, despite the veteran's representative noting that the 
veteran's service medical records were destroyed by fire, 
the Board notes that the veteran's available service medical 
records, private records and VA records have been associated 
with the claims folder.  Thus, the duty to assist has also 
been satisfied.  

Specifically, the RO reviewed the record and requested the 
appropriate development, in June 2001, when it scheduled the 
veteran for an additional VA examination.  

Thus, because the RO informed the veteran of the new VCAA 
considerations, solicited evidence without a productive 
response from the veteran, see Wood v. Derwinski, 1 Vet. 
App. 190 (1991) (duty to assist not always one-way street, 
if a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence), 
reviewed his claim again in light of the new requirements, 
and fully assisted him to the best of VA's ability, the 
Board concludes that no further action on this question is 
necessary under the facts and circumstances of the instant 
case.  

Service connection may be established for disability 
resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in line of 
duty.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease, resulting in disability, was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303(a).  

Certain diseases, such as arthritis, shall be granted 
service connection if manifested to a compensable degree 
during a one-year presumptive period after service.  38 
U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

To establish service connection, a showing of continuity of 
symptomatology after discharge is normally required, unless 
there is medical evidence that the inservice condition, 
although not diagnosed as such in service, was 'chronic,' 
see 38 C.F.R. § 3.303(b), or there is evidence that connects 
the current condition to the inservice condition, see 38 
C.F.R. § 3.303(d).  Godfrey v. Brown, 7 Vet. App. 398, 406 
(1995).  

Generally, to show this connection to service, the record 
must include (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).  

The veteran reports that, during his first period of 
service, he injured his back when he was thrown from a 
truck.  The veteran asserts that his current low back 
disability is due to this incident in service.  

After careful review of the record, the Board notes that, 
although some of the veteran's service medical records 
appear to have been slightly affected by fire damage, there 
are records from both the veteran's first and second periods 
of service, including his enlistment or induction 
examinations, his separation examinations, and numerous 
treatment records.  However, there is no record of a back 
injury or disability in the documents.  

In April 1997, the veteran's wife submitted a statement 
saying that the veteran had had back pain since the time 
they married in 1943.  

In August 1997, a statement from a private medical examiner 
noted that the veteran had a severe back condition.  

On VA examination in September 1997, the veteran reported 
that he sustained a back injury in service as the result of 
being ejected from a vehicle in an accident. The examiner 
indicated that x-ray studies of the lumbar spine showed 
moderate disk space narrowing at L1-2, L2-3 and L5-S1.  It 
was noted that he had previous laminectomy at L3-L5.  The 
diagnosis was that of spinal stenosis secondary to disk 
space narrowing and degenerative changes of the lumbar 
spine.  

The private hospital records received in July 1998, show 
that the veteran was treated following an on-the-job back 
injury in August 1991.  He reported that he injured his back 
when he lifted heavy jugs of water.  Those records indicate 
that the veteran underwent decompression of L2 to S1 lumbar 
laminectomy with bilateral L3-L4, L4 to L5, L5 to S1 
foraminotomies in August 1993 for highly symptomatic lumbar 
spinal stenosis with lumbosacral radiculopathy.  

The claim was remanded in March 2001 for a nexus opinion by 
a VA examiner on the issue of whether a current back 
disability exists that was incurred in service.  That 
examiner found that the veteran's recent low back surgery 
was due to his more recent work-related fall; however, he 
also stated that he would be resorting to pure speculation 
if he provided an opinion as to whether the veteran's 
current back complaints were due to his reported in-service 
fall or his more recent back injuries and surgery.  

After a careful review of the record in its entirety, 
including the June 2001 VA examination report, the Board 
finds that the preponderance of the evidence is against the 
claim of service connection for a low back disorder.  

First, the VA examiner opined that he would be resorting to 
pure speculation in providing an opinion as to the etiology 
of the veteran's current back disorder, he did note that he 
had reviewed the entire claims folder, including service 
medical records, and that there was no history of low back 
complaints subsequent to the presumed injury.  

The evidence shows that the veteran was accepted into 
service again in 1950, despite the veteran's current 
recollection of back pain.  He was rated in physical 
category "A", and had category 1 in the military screening 
PULSES system.  He was accepted as fit for duty.  Thus, this 
evidence clearly establishes that any in-service back injury 
during 1943, or the first period of active service, was 
acute and transitory in nature and resolved without residual 
disability.  

In any event, multiple reports, including the 1945 
separation examination report from the veteran's first 
period of active service, the 1950 entrance examination 
report prior to the veteran's second period of active 
service, and the 1950 exit examination report, all evaluate 
the veteran's back or musculoskeletal system as normal.  

In addition, there is no post-service evidence of a low back 
disability until many years after service.  

Thus, even though the veteran reports having had low back 
pain since the reported incident in service, there is no 
competent evidence that the veteran's current low back 
disability is due such an injury or other event during 
service.  

The Board also points out that the June 2002 VA examiner 
specifically found that the veteran found it difficult to 
remember the events that occurred during his active service.  

The record also reflects that the veteran suffered 
intervening injuries.  First, he reportedly injured his back 
in a lifting injury in the early 1990s, although he 
commented to the June 2001 VA examiner that he actually felt 
that he twisted his back more severely when he fell down 
some stairs subsequently.  The VA examiner did relate the 
veteran's 1993 back surgery to these post-service incidents.  

Although the veteran has testified that he had low back pain 
since service, and although his wife stated as such in the 
April 1997 statement, they have not shown that they are 
qualified to provide a medical opinion, or make medical 
findings or draw medical conclusions.  

Such statements standing alone cannot constitute competent 
medical evidence since they are from a lay witness who 
cannot render medical opinions.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992). Moreover, any competent evidence 
to this effect would lack any probative value, given the 
overwhelming medical evidence to the contrary.  

Although the June 2002 VA examiner could not provide a 
medical nexus opinion within a reasonable degree of medical 
certainty to ascertain whether there was any medical 
evidence showing whether the in-service incident was 
connected with the current condition, when all the evidence 
is assembled, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, 
with the veteran prevailing in either event; or whether the 
preponderance of the evidence is against the claim, in which 
case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

Additionally, when reviewing the veteran's claims, the Board 
is charged with the duty to assess the credibility and 
weight given to the evidence.  Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).  

Thus, based on its review of the entire evidentiary record, 
the Board determines that a preponderance of the evidence is 
against the claim in the instant case.  

Since the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not for application, 
and the claim is denied.  



ORDER

Service connection for a low back disorder is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

